In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated September 9, 1970, which denied the application without a hearing. Order affirmed. In our opinion a hearing was not warranted (People v. White, 309 N. Y. 636). The Criminal Term made sufficient inquiry and took appropriate precautions before accepting the guilty plea (see People v. Serrano, 15 N Y 2d 304, 310). Appellant’s participation resulted in his being indicted for murder. His plea to manslaughter in the first degree was clearly the fruit of calculated self-preservation rather than coerced altruism (see North Carolina v. Alford, 400 U. S. 25). Munder, Acting P. J., Martuscello, Latham, Shapiro and Brennan, JJ., concur.